Citation Nr: 1717186	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, on the basis of substitution and for accrued benefits purposes.

2.  Entitlement to service connection for a bilateral hearing loss disability, on the basis of substitution and for accrued benefits purposes. 

3.  Entitlement to service connection for tinnitus, on the basis of substitution and for accrued benefits purposes. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on the basis of substitution and for accrued benefits purposes.

5.  Entitlement to special monthly compensation (SMC) based on the aid and attendance of another person or at the housebound rate, on the basis of substitution and for accrued benefits purposes. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder (originally claimed as multiple joint arthritis), on the basis of substitution and for accrued benefits purposes. 

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hip disorder (originally claimed as multiple joint arthritis), on the basis of substitution and for accrued benefits purposes. 

8.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine, on the basis of substitution and for accrued benefits purposes. 

9.  Entitlement to an initial disability rating in excess of 40 percent for right lower extremity (RLE) radiculopathy, on the basis of substitution and for accrued benefits purposes. 

10.  Entitlement to an initial disability rating in excess of 40 percent for left lower extremity (LLE) radiculopathy, on the basis of substitution and for accrued benefits purposes. 

11.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Navy from April 1958 to February 1967.   In November 2015, the Veteran died.  The appellant has been recognized as the substitute-claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014); Breedlove v. Shinseki, 24 Vet. App. 7 (2010).

This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in pertinent part, denied service connection for prostate cancer.  

This appeal also stems from a December 2014 rating action.  By that rating action, the RO, in pertinent part, denied service connection for a bilateral hearing loss disability and tinnitus, and declined to reopen previously denied claims for service connection for bilateral hip and knee disorders.  The RO also granted service connection for degenerative arthritis of the lumbar spine and right and left lower extremity radiculopathy.  The RO assigned initial disability ratings of 20 percent to the low back disability and 40 percent to RLE and LLE radiculopathy.   The Veteran appealed the initial 20 and 40 percent ratings assigned to these disabilities to the Board. 

Regarding the TDIU claim, the Board finds that it is part of the claims of entitlement to initial ratings in excess of 20 percent and 40 percent for low back and RLE and LLE radiculopathy, respectively.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, the TDIU rating issue is reflected on the title page.

Concerning the claim of entitlement to SMC based on the aid and attendance of another person, this issue was not adjudicated by the RO.  However, as the Veteran submitted VA Form 21-2680, Examination for Housebound and/or Aid and Attendance, during the pendency of the appeal, the Board finds that it has the jurisdiction to decide this issue as part of the appeal.  In this regard, the United States Court of Appeals for Veteran's Claims (Court) has held that VA's "well-established" duty to maximize a claimant's benefits requires that SMC be awarded when a veteran becomes eligible, without need for a separate claim.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38   (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

In May 2006, the Veteran and the appellant testified, in pertinent part, on the issues of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, and whether new and material evidence has been received to reopen previously denied claims for service connection for arthritis of the hips and knees at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  As the VLJ who conducted the May 2006 hearing is no longer employed by the Board, the Veteran was offered an opportunity to testify at a second hearing before another VLJ.  38 USCA § 7107(c) (West 2014), 38 C.F.R § 20 707 (2016).  In May 2012, the Veteran testified at a hearing before the undersigned VLJ on the issue of entitlement to service connection for prostate cancer. 

As to issue of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, the claim was originally before the Board in December 2006.  At that time, due to a stay imposed by the Secretary of Veterans Affairs in September 2006, the issue on appeal was not addressed in a December 2006 Board decision.  In April 2010, after the stay was lifted, the Board remanded the Veteran's claim for additional development.  The Board also remanded the Veteran's claim for
additional development in September 2012.  In a May 2013 decision, the Board denied the Veteran's claim.  Thereafter, the Veteran filed an appeal to the Court.  In a January 2014 Court Order, pursuant to a Joint Motion for Remand, the Veteran's claim was remanded to the Board for additional development.  

Thereafter, in June 2014, the Board remanded this claim to the RO to obtain dive logs for the USS BASHAW (AGSS-241) for the time period from June 17 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  In November 2015, the RO received the requested dive logs from the National Archives and Records Administration ( NARA).  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 

In December 2015, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant timely appealed the RO's determination to the Board. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  A will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran served on the USS BASHAW (AGSS-241) in inland brown water waterways of the Republic of Vietnam (RVN); thus, his exposure to Agent Orange is presumed.

2.  The Veteran's prostate cancer was caused by Agent Orange exposure in service.

3.  The Veteran failed to report without good cause to an August 2014 VA audiological examination.

4.  At no time during the pendency of the claim did the Veteran have a diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a diagnosis of hearing loss prior to the Veteran's filing of a claim.

5.  The most probative evidence fails to link the Veteran's claimed tinnitus to his period of military service.

6.  In a December 2006 decision, the Board continued the denial of service connection for bilateral knee and bilateral hip disorders (originally claimed as multiple joint arthritis, to include, in part, the knees and hips). 

7.  The evidence received since the December 2006 Board decision is new, but not material, as it does not relate to unestablished facts necessary to substantiate the underlying claims for service connection for bilateral knee and bilateral hip disorders. 

8.  During his lifetime (and prior to the Board's award of prostate cancer herein), the Veteran was awarded service connection for the following disabilities:  (i) degenerative arthritis of the lumbar spine (evaluated as 20 percent disabling); (ii) right lower extremity radiculopathy (evaluated as 40 percent disabling); and, (iii) left lower extremity radiculopathy (evaluated as 40 percent disabling).  The Veteran's combined rating for his service-connected disabilities was 80 percent from May 14, 2013. 

9.  From May 14, 2013, the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities and met the schedular criteria for an award of TDIU. 

10.  The Veteran's service-connected disabilities rendered him unable to care for his daily needs and required the regular aid and attendance of another person.

11.  The Veteran's degenerative arthritis of the lower back was manifested by flexion limited to 70 degrees, with no evidence of incapacitating episodes within the previous 12 months.

12.  The Veteran's RLE and LLE radiculopathy were manifested by evidence of severe incomplete paralysis of the sciatic nerve without evidence of marked muscular atrophy. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer, to include as due to Agent Orange exposure, on the basis of substitution and for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral hearing loss disability, on the basis of substitution and for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655, 3.385 (2016).

3.  The criteria for service connection for tinnitus, on the basis of substitution and for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2016).

4.  The December 2006 decision, wherein the Board denied the claims for service connection for bilateral knee and bilateral hip disorders (originally claimed as unspecified arthritis, to include the knees), is final.  38 U.S.C.A. §  7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder (originally claimed as unspecified arthritis, to include the knees), on the basis of substitution and for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hip disorder (originally claimed as unspecified arthritis, to include the hips), on the basis of substitution and for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  From May 14, 2013, the criteria for a schedular award of a TDIU rating, on the basis of substitution and for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 

8.  The criteria for SMC based on the need for regular aid and attendance of another person, on the basis of substitution and for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).

9.  The criteria for an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine, on the basis of substitution and for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2016).

10.  The criteria for an initial disability rating in excess of 40 percent for RLE radiculopathy on the basis of substitution and to include for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8520 (2016).

11.  The criteria for an initial disability rating in excess of 40 percent for LLE radiculopathy, on the basis of substitution and for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through numerous letters sent to the Veteran prior to the adjudication of his claims.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The appellant has not identified any additional, outstanding relevant records that have not been requested or obtained.  As noted in the Introduction, in June 2014, the Board remanded the claim for service connection for prostate cancer, to include as due to Agent Orange exposure, to the RO to obtain dive logs for the USS BASHAW (AGSS-241) for the time period from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  In November 2015, the RO received the requested dive logs from NARA.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration.  Thus, the Board is therefore satisfied that there has been compliance with its June 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Regarding his claims for service connection for a bilateral hearing loss disability and tinnitus, the Veteran failed to report for an August 2014 VA Audiological examination.  Here, the evidence does not suggest, and the Veteran did not contend, that he did not receive notice of the August 2014 VA examination. Moreover, he did not contact VA to provide good cause for his failure to appear for the VA examination, or request that it be rescheduled.  Under these circumstances, the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus must be decided on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . .").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus decided herein has been met.

In addition, the Board notes that the Veteran was not provided examinations of his knees and hips.  However, as new and material evidence had not been received to reopen the previously denied claims for service connection for these disabilities,  VA medical opinions are not required.  See 38 U.S.C.A. § 5103A. 

Additionally, the Veteran was afforded a VA examination pertaining to the claims for increased initial ratings for his service-connected lumbar spine arthritis and RLE and LLE radiculopathy in October 2014.  The appellant has not alleged that this examination is inadequate for rating purposes. Moreover, the Board finds that the examination is adequate in order to evaluate the initial rating claims pertaining to his low back and RLE and LLE as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the October 2014 examination report of record is adequate to adjudicate the initial rating claims decided herein. 

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ on the issue of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ enumerated the issue on appeal, and the VLJ solicited information regarding the elements of the claim for service connection for prostate cancer, to include as due to Agent Orange exposure, that were lacking to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the electronic record that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim for service connection for prostate cancer based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims decided herein.

II. Legal Analysis

At the outset, the Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the record shows, or fails to show, with respect to the claims decided herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection Claims-Prostate Cancer, Hearing Loss and Tinnitus 

During his lifetime, the Veteran sought service connection for prostate cancer, to include as due to Agent Orange exposure, bilateral hearing loss and tinnitus.  After a brief discussion of the laws and regulations governing service connection claims, to includes those based on Agent Orange exposure, the Board will analyze the merits of each claim. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Certain chronic diseases, such as malignant tumors and organic diseases of the nervous system, which include sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran was diagnosed with prostate cancer during his lifetime and malignant tumors are a chronic disease listed in 3.309(a), the theory of continuity of symptomatology is applicable to the appellant's claim for service connection for prostate cancer.  Id.  Also, sensorineural hearing loss and tinnitus qualify as chronic diseases and the theory of continuity of symptomatology is applicable to these claims.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

i. Prostate Cancer

During his lifetime, the Veteran claimed that his service aboard the USS BASHAW included exposure to Agent Orange while delivering Navy SEALs to shore.  He maintained that although the USS BASHAW was generally a "blue water" submarine, that it did reach the "brown waters" of Vietnam. 

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2016).

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

Notwithstanding the foregoing, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. §§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection. Haas v. Peake, 525 F.3d 1168 (2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed. 2d 315 (2009). 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997). VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam (blue water versus brown water)) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001).

The Board will resolve reasonable doubt in favor of the appellant and award service connection for prostate cancer as due to exposure to Agent Orange.  In reaching the foregoing determination, the Board finds that the evidence of record is in equipoise as to whether the USS BASHAW (AGSS-241) served in the "brown waters" of the RVN.  

At the outset, the Board notes that records associated with the Veteran's service treatment reports reflect that he had served aboard the USS BASHAW (AGSS-241) from July 1962 to October 1964. 

Evidence against the claim includes a May 2009 Memorandum for Record with the subject "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" issued by the United States Army and Joint Services Records Research Center (JSRRC).  This Memorandum noted that the JSRRC had not found any evidence that indicated Navy or Coast Guard ships had transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran had been exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

In addition, the history of the USS BASHAW (AGSS-241) notes that she deployed to the western Pacific in August 1964 after the Gulf of Tonkin incident, in which North Vietnamese torpedo boats attacked two American Destroyers, Maddox (DD-731) and Turner Joy (DD-951).  BASHAW was one of several submarines alerted for support during retaliatory air strikes by the United States forces, but she ended the cruise in October without incident."  (See Department of the Navy, Navy Historical Center "BASHAW", http://www.history.navy.mil/danfs/b3/bashaw-i.htm (last visited April 25, 2013).  The web site also detailed that the USS BASHAW (AGS-241)returned to patrol the Gulf of Tonkin in 1965. 

A VA Compensation and Pension Service Bulletin from January 2010 included information on Policy 211, which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans." See Compensation and Pension Service Bulletin January 2010 (available at http://www.bluewaternavy.org/CP%20Bulletin%20Jan%202010.pdf (last visited April 25, 2013)).  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways. Submarines were not indicated to be one of these vessel types.  The USS BASHAW (AGSS-241) was not listed as a vessel that had inland operations.

Evidence in favor of the claim includes a November 2002 response from the National Personnel Records Center (NPRC).  NPRC indicated that the Veteran had served aboard a ship which was in the official waters of the Republic of Vietnam from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  Other evidence in favor of the claim includes a November 2015 response from NARA.  In that report, NARA indicated that it had enclosed deck and dive logs for the USS BASHAW (AGSS-241) for the period from June 11, to July 14, 1964, and July 20, to August 8, 1964.  NARA reported that it had enclosed the Columnar page of the portion of the deck log indicating that the USS BASHAW (AGSS-241) was in an "Operating Area."  NARA further related that the dive logs were not retained as a permanent record; however, in the weather observations, there were no readings during the period that the submarine was submerged.  NARA indicated that the period of interest would be from June 18, to June 25, when the submarine was operating in a latitude of 114 degrees East to 101 degrees East and 14 degrees North to 9 degrees North, which was an area approximate to the RVN.  (See NARA's November 2015 memorandum).  

In light of the 2002 service department findings that the Veteran had served aboard a ship in the official waters of the RVN, and NARA's November 2015 memorandum, wherein it indicated that the USS BASHAW's dive log coordinates had placed it in an area approximate to the RVN, the Board finds the Veteran's allegation of having been exposed to Agent Orange during service in the "brown waters" of the RVN to be consistent with the place, type, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board resolves reasonable doubt in favor of the appellant and finds that the USS BASHAW (AGSS-241) had service in the "brown waters" of the RVN and, thus, the Veteran's exposure to Agent Orange is presumed. 

The Veteran was diagnosed with prostate cancer which is an enumerated disorder associated with herbicide exposure, and the disorder manifested to a compensable degree after service.  Thus, the appellant's claim for service connection for service connection for prostate cancer on an herbicide presumptive basis is warranted.  38 C.F.R. §§ 3.307, 3.309, 4.115b (Diagnostic Code 7528).


ii. Hearing Loss and Tinnitus 

The appellant seeks service connection for hearing loss and tinnitus.  After a brief discussion of the laws and regulations governing hearing loss claims, the Board will analyze the merits of the claims. 

Concerning the claim for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

Bilateral Hearing Loss

The Board will deny the claim for service connection for a bilateral hearing loss disability because the preponderance of the evidence of record does not show that he had this disability at any time during the appeal period.  In essence, the Veteran did not meet Hickson element number one (1), evidence of a current disability, and for this reason alone the claim will be denied.  Here, VA and private treatment records are completely silent regarding any complaints or treatment of hearing problems or a bilateral hearing loss disability for VA compensation purposes.   

In fact, the only evidence in support of the claim are the Veteran's own lay statements during his lifetime.  The Board notes he was certainly competent to report having difficulty hearing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran can also certainly attest to the date of onset of these claimed disorders and its  continuation since his military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.).  However, as set out above, VA treatment records fail to provide current diagnoses or recurrent symptoms of a bilateral hearing loss disability for VA compensation purposes.  Moreover, because the Veteran failed to report for an August 2014 VA examination during his lifetime, there is no competent medical evidence showing that he had a bilateral hearing loss disability upon which a grant of service connection can be based.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  

Tinnitus

Regarding the claim for service connection for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board will deny the claim for service connection for tinnitus because the preponderance of the evidence of record is against a finding that it is related to the Veteran's period of military service. 

First, as tinnitus is capable of lay diagnosis and the Veteran reported the presence of the disorder, the Board concludes he suffered from this disorder during his lifetime.  Thus, Hickson element number one (1), evidence of a current disability has been met.  

Regarding Hickson element number two (2), evidence of an in-service disease or injury, the claim fails on this basis.  While the Veteran received treatment for otitis externa in January and February 1960 and reported having ear trouble (i.e., ruptured eardrum) on a December 1959 Report of Medical History, these records are devoid of any subjective complaints of tinnitus.  Thus, in the absence of Hickson element number two (2), evidence of an in-service disease or injury, the claim fails on this basis alone.  

For the sake of completeness, the Board will analyze the claim under Hickson element number three (3), nexus to military service, but finds that the claim fails on this basis as well.  

As noted in the analysis for hearing loss, the Veteran was scheduled for a VA audio examination in August 2014 to determine the nature and etiology of the claimed disorders.  However, the Veteran failed to report for the scheduled VA examinations.  Where, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  As such, there is simply no competent medical or lay evidence of record that attributes the claimed tinnitus to his military service. 

The Board recognizes that the appellant is of the opinion that the Veteran had tinnitus that was attributable to his period of military service.  As a layperson, she is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of the Veteran's tinnitus, which requires medical expertise to resolve.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions). Finally, the Veteran did not assert during his lifetime that he had experienced tinnitus on a persistent and recurrent basis since service.  Instead, his statements were to the effect that this disorder was due to his military service.  As such, the Veteran's lay assertions, standing alone, are insufficient to establish the required causal relationship.  Moreover, because he failed to report for the VA examination in August 2014, there is no competent medical evidence linking the disability to service.  

B.  New and Material Evidence Claims-Bilateral Knees/Hips

The appellant seeks to reopen previously denied claims for service connection for bilateral knees and hips.  

The Veteran's claim for service connection for multiple joint arthritis and any knee condition was denied in a September 1995 rating decision.  In that decision, the RO considered service treatment records and VA outpatient treatment records, dated from November 1992 to April 1995.  In denying the claim, the RO found that the Veteran had no arthritis or injury leading to arthritis in service and that there was no arthritis within the one year period following service.  The RO noted that the Veteran had received treatment for lumbar strain on one occasion in service that did not result in any current disability including arthritis, or multiple joint arthritis.  Thus, the RO denied service connection for multiple joint arthritis.  The Veteran was notified of the RO's denial in an October 11995 letter.  The Veteran did not file a Substantive Appeal.  In addition, no new and material evidence was received into the record within one year of the RO's October 1995 notification.  (Parenthetically, the Board notes that reports, prepared by B. M., M. D., received by VA in September 2006, reflect that the Veteran had complained of low back pain that radiated into his knee.  These reports, however, do not contain any clinical findings of any diagnosed orthopedic bilateral knee or bilateral hip disability, to include arthritis, that had its onset during or was otherwise etiologically related to military service).  Thus, the September 1995 rating action became final.  38 C.F.R. § 20.200. 

In June 2002, the Veteran sought to reopen his claim.  In a November 2002 rating action, the RO declined to reopen the previously denied claim for service connection for multiple joint arthritis, including of the hips and knees.  The RO found that the new evidence failed to show arthritis in service, within one year following service, or otherwise related to service.  The Veteran was informed of this rating decision by letter dated in December 2002.  He did send a letter seeking to reopen the claim in September 2003, but he did not file an appeal as set forth in 38 C.F.R. §§ 20.200, 20.201.  Thus, the November 2002 rating action became final.  Id.  

In a December 2006 decision, the Board concluded that new and material evidence had not been received to reopen a previously denied claim for service connection for multiple joint arthritis, to include the hips and knees.  The Board found that while medical records received into the record after the issuance of the final November 2002 rating action were new, that they were not material.  The Board concluded that the new evidence was not material because it did not relate to an unestablished fact necessary to substantiate the claim; notably it did not provide any relationship between the current (then) diagnosed multiple joint arthritis and the Veteran's period of military service.  The Board noted that to the contrary, the evidence showed no relationship, and confirmed that the Veteran's diagnosed multiple joint arthritis was first noted many years following service discharge.  The Board's December 2006 decision is final.  38 U.S.C.A. § 7104. 

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence added to the record since the December 2006 Board decision consists of VA and private treatment and examination records, the Veteran's lay statements, duplicate service treatment records and personnel records that continue to reveal complaints of knee and hip pain associated with arthritis of those joints.  
Based on the foregoing, the Board finds that the evidence received since the December 2006 Board decision is new but not material.  It is not material because it does not relate to unestablished facts necessary to substantiate the underlying claims for service connection for bilateral knee and bilateral hip disorders; namely it does not provide any relationship between any diagnosed knee and hip disorder, to include arthritis, to the Veteran's period of military service, nor does it show that arthritis of the knees and hips was manifested to a compensable degree within one year of his discharge from service.  The Veteran's contentions during his lifetime essentially remained the same as previously presented, and the appellant has not provided any new evidence linking his bilateral knee and hip disorders to his period of military service.  The Board must, therefore, deny reopening the Veteran's claims for service connection for bilateral knee and hip disorders.

C. TDIU Claim

The Board finds that the evidence of record discloses that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during his lifetime; thus, entitlement to TDIU is granted for the appeal period. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran was service connected for multiple disabilities during his lifetime.  In such a case, a veteran is entitled to a "schedular" TDIU when he or she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and has at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In this instance, when determining whether the veteran has one disability ratable at 40 percent or more, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

During the appeal period, and without regard to the Board's award of service connection for prostate cancer herein, the Veteran's combined disability evaluation was 80 percent, effective May 14, 2013.  His service-connected disabilities included the following:  degenerative arthritis of the lumbar spine (evaluated as 20 percent disabling); (ii) right lower extremity radiculopathy (evaluated as 40 percent disabling); and, (iii) left lower extremity radiculopathy (evaluated as 40 percent disabling).  The Veteran's combined rating for his service-connected disabilities was 80 percent from May 14, 2013.  Thus, the Veteran met the schedular criteria for a TDIU from this date. 

The Board finds that the Veteran is entitled to TDIU, effective May 14, 2013.  In reaching the foregoing, the Board notes that the Federal Circuit has held that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).   

During the appeal, the Veteran reported that he had worked as a maintenance engineer/contractor (30), but that he had become unable to continue in this line of work because he was having issues related to his service-connected spine and associated conditions.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, received by VA in February 2015.)  

During his lifetime, the Veteran was in receipt of SSA disability benefits, in part, due to a primary diagnosis of osteoarthrosis and allied disorders.  Although SSA disability determinations are not binding on VA, they are probative evidence that must be considered and weighed in conjunction with the other evidence of record.  

Other evidence in favor of an award of a TDIU rating includes an October 2014 VA examiner's opinion.  After a review of the Veteran's lumbar spine and lower extremities, which revealed that he used a wheelchair and constantly wore a brace, the VA examiner opined that he was unable to work, walk or stand.  (See October 2014 VA Spine Disability Benefits Questionnaire (DBQ).)  

The October 2014 VA examiner's finding that the Veteran was unable to work was echoed in an October 2016 report, prepared by R. B., M. S., C.R.C.  (See October 2016 report, prepared by R. B., M.S., C.R.C.)  After a review of the Veteran's entire record, to include the above-cited evidence, and interview with the appellant, R. B., concluded, in part, that the Veteran was more likely than not unable to secure and follow a substantially gainful employment since 1996, at which time he underwent spinal surgery secondary to an increase in symptoms from his service-connected lumbar spine disability.  According to R. B., after the 1996 surgery, the Veteran was terminated from his job because he had missed too much time from work secondary to his service-connected disabilities.  R. B. indicated that even before the 1996 surgery, the Veteran's symptoms had continued to increase to the point where he could not sit, stand or walk for prolonged periods.  R. B. noted that during his lifetime, the Veteran was totally reliant on his scooter, walker and wheelchair when he was outside and inside.  R. B. reasoned that while a sedentary job involved significant sitting, a certain amount of standing or walking was often necessary to carry out job duties.  According to R. B., the Veteran would not have had transferable skills to sedentary work based on his vocational history and given his extensive medical symptoms with an inability to sit for prolonged periods of time.  R. B. also maintained that the Veteran had experienced a lack of sleep from waking-up periodically throughout the night due to pain and discomfort caused by his service-connected disabilities.  

Thus, based on R. B's longstanding employment as a certified rehabilitation counselor, the Veteran's unemployability was based solely on his service-connected disabilities in the absence of his other condition.  The above-cited evidence is supportive of the claim and is uncontroverted.  In light of this evidence, the Board finds that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities during his lifetime.  A TDIU rating is therefore granted effective May 14, 2013, the date he met the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

D. SMC for Aid and Attendance

An award of entitlement to SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.   The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that during his lifetime, the Veteran needed assistance to dress and keep himself ordinarily clean and presentable, feed himself and attend to the wants of nature.  In an April 2015 Aid and Attendance examination report, the examining physician stated that the Veteran had arrived at the appointment in a manual wheelchair.  The Veteran's spouse reported that the Veteran had weakness in both legs and that he had previously fallen; therefore, he did not try to stand without assistance.  The VA examiner noted that the Veteran was confined to his bed 24 hours a day.  The examiner related that while the Veteran was able to feed himself, at times, he need his spouse's assistance.  (See April 2015 Aid and Attendance examination report).  The Veteran's needs for the assistance of another person was echoed by the appellant in an October 2016 interview with R. B., M.S., C.R.C.  During that interview, the appellant related that she had to retire from her job because the Veteran had become totally incapacitated and dependent on her for dressing, bathing and meals due to severe limitations posed by his service-connected disabilities.  (See October 2016 report, prepared by R. B., M.S., C.R.C.)  Thus, in light of this evidence, and in the absence of any evidence to the contrary, the Board finds SMC based on the need for regular aid and attendance is warranted.

E. Initial Rating Claims-Low Back Disability and RLE and LLE Radiculopathy

During his lifetime, the Veteran sought initial disability ratings in excess of 20 and 40 percent for the service connection for lumbar spine degenerative arthritis and RLE and LLE radiculopathy, respectively.  After a brief discussion of the laws and regulations governing initial rating claims, the Board will analyze each claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
When evaluating service-connected disability, separate ratings can be assigned for separate periods of time based on the facts found- a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Low Back Disability 

The Veteran's low back disability was rated as 20 percent disabling pursuant to Diagnostic Code (DC) 5242, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5237-5243 (2016).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 40 percent requires, in part, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Board finds that the preponderance evidence of record is against an initial disability rating in excess of 20 percent for the service-connected degenerative arthritis of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine and under the Formula for Rating IVDS Based on Incapacitating Episodes.  In this regard, the Board notes that the Veteran's flexion of the thoracolumbar spine was limited, at most, to 70 degrees during an October 2014 VA examination.  In addition, that same examiner concluded that there was no indication of incapacitating episodes of the lumbar spine within the previous 12 months.  The Board also notes that VA and private treatment records associated with the Veteran's electronic record disclose his continuous complaints of low back pain and treatment for the low back disability.  However, these records do not contain any range of motion findings or findings of IVDS that would warrant an increased 40 percent or higher rating for the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes.  Based on these findings, the preponderance of the evidence of record is against a finding that the Veteran is entitled to a higher rating for his service-connected lumbar spine disability.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2016) and 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran consistently complained of low back pain and other associated symptoms, which were noted during his October 2014 VA examination, as well as in the treatment records associated with the electronic record.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2016), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Despite the Veteran's complaints of pain, his flexion of the lumbar spine was noted to have been, at worst, limited to 70 degrees, as seen during the October 2014 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Here, the October 2014 VA examination revealed additional functional impairment on account of the Veteran's pain, but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  As noted above, the October 2014 VA examiner noted that the Veteran did not experience any episodes of IVDS of the lumbar spine within the previous year.  Thus, a higher disability rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes is not warranted. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Here, the Veteran has been granted separate 40 percent ratings for RLE and LLE radiculopathy under Diagnostic Code 8520, which are the subject of the analysis below.  

RLE and LLE Radiculopathy

The appellant seeks initial disability ratings for the service-connected RLE and LLE radiculopathy, each extremity was evaluated as 40 percent disabling.  The Veteran's radiculopathy of the RLE and LLE were each assigned an initial 40 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under that code, moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  A 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the preponderance of the evidence of record is against initial disability ratings in excess of 40 percent for the service-connected RLE and LLE radiculopathy.  Per the October 2014 VA spine examination, the Veteran's RLE and LLE radiculopathy were characterized as severe in nature and he was experiencing pain, paresthesias/dysesthesias and numbness.  The examiner noted that the Veteran constantly needed a wheelchair and brace for ambulation.  Despite this, there was no showing of marked muscular atrophy-a criterion that is required for a 60 percent rating under Diagnostic Code 8520.  Thus, in the absence of any marked muscular atrophy, the Board finds that the criteria for initial disability ratings in excess of 40 percent for the service-connected RLE and LLE radiculopathy have not been met.   See 38 C.F.R. § 4.124a, Diagnostic Code 8520.


Extraschedular Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations assigned to the service-connected low back disability and RLE and LLE radiculopathy are adequate.  The medical and lay evidence reflects that the Veteran suffered from pain in the lumbar spine and experienced associated radiculopathy in both lower extremities, with some functional loss as a result.  This functional loss has been captured by the current ratings as described above.  The Board also notes that neither the Veteran, during his lifetime, nor the appellant has alleged that the 20 and 40 percent evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. Accordingly, referral for extraschedular consideration is not for application here. 

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that such collective effect was not asserted by the Veteran or appellant and is not found.


ORDER

Service connection for prostate cancer as due to Agent Orange exposure is granted, to include on a substitution and/or accrued benefits basis. 

Service connection for a bilateral hearing loss disability, to include on a substitution and/or accrued benefits basis, is denied. 

Service connection for tinnitus, to include on a substitution and/or accrued benefits basis, is denied. 

New and material evidence not having been received, the claim to establish service connection for a bilateral knee disorder (originally claimed as multiple joint arthritis), to include on a substitution and/or accrued benefits basis, is denied.

New and material evidence not having been received, the claim to establish service connection for a bilateral hip disorder (originally claimed as multiple joint arthritis), to include on a substitution and/or accrued benefits basis, is denied.

Entitlement to a TDIU beginning May 14, 2013 is granted, to include on a substitution and/or accrued benefits basis, subject to the law and regulations governing payment of monetary benefits.

Special monthly compensation based on the need for aid and attendance of another person is granted, to include on a substitution and/or accrued benefits basis, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine, to include on a substitution and/or accrued benefits basis, is denied. 

An initial disability rating in excess of 40 percent for right lower extremity radiculopathy, to include on a substitution and/or accrued benefits basis, is denied.

An initial disability rating in excess of 40 percent for left lower extremity radiculopathy, to include on a substitution and/or accrued benefits basis, is denied.


REMAND

The Board finds that prior to further appellate review of the appellant's claim for service connection for the cause of the Veteran's death, additional substantive development is required; specifically, to obtain the Veteran's terminal hospital reports and a medical opinion.  The Board will discuss each reason for remand below. 

a. Terminal Hospital Reports

The Veteran's death certificate reflects that he died in November 2015 at Palmetto Health Richland, Columbia, South Carolina.  His terminal hospital records have not been requested or obtained.  As these records might contain evidence as to the cause of the Veteran's fatal acute respiratory failure and encephalitis, they are potentially relevant to the appellant's claim for service connection for the cause of the Veteran's death and should be secured on remand.  38 C.F.R. § 3.159(c).

b. Medical Opinion

Regarding the claim for service connection for the cause of the Veteran's death, the RO did not request a medical opinion.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit." De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also 38 U.S.C.A. § 5103A (a) (West 2014).  While the medical evidence in this case is limited and the appellant only offered her own statements that the Veteran's fatal acute respiratory failure and encephalitis were the result of his period of military service, to include his presumed exposure to Agent Orange aboard the USS BASHAW and/or a service-connected disability, the Board finds that it would not be unreasonable to request a medical opinion in this case.  Id.  Accordingly, on remand, the RO should obtain a VA opinion regarding the claim for service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain the Veteran's terminal hospital reports, dated in November 2015, from Palmetto Health Richland, Columbia, South Carolina 29203. 

2.  After any records are obtained pursuant to the development requested in directive one (1) and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record,  request an opinion from a suitably qualified VA clinician regarding the cause of the Veteran's death.  The Veteran's VBMS and Virtual VA electronic records must be made available to the reviewer and the reviewer must indicate that the review was completed.  Following review of the electronic record, respond to the following questions: 
   
a. The reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acute respiratory failure and encephalitis had their onset during service, to include as due to the Veteran's presumed exposure to Agent Orange in the RVN, or are otherwise related thereto? The reviewer is informed that the Veteran's exposure to Agent Orange in the RVN is presumed?
   
b. Is it at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death, acute respiratory failure and encephalitis, was proximately due to or chronically aggravated by, a service-connected disability? 
   
In rendering the requested opinions, the reviewer must note whether a service-connected disability contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to the production of his death.  See 38 C.F.R. § 3.312(c)(1) (2016).
   
Additionally, if the reviewer determines that a service-connected disability or disabilities affected a vital organ, the examiner must address whether the disability or disabilities caused debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2016).
   
A complete rationale must be provided for all opinions expressed.  If the reviewer is unable to offer the requested opinion, it is essential that the reviewer offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).
   
3.  Readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and her attorney.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


